TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00484-CV


          Kevin A. Fleming; Gary E. Mefford; and Richard J. Wheeler, Appellants

                                                  v.

                             Village Bank & Trust, S.S.B., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN300132, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its final judgment in this cause on June 20, 2003, and appellants

filed their notice of appeal on May 23. The clerk’s record was filed on August 14, making

appellants’ brief due on September 15. See Tex. R. App. P. 38.6(a). On October 29, the Clerk of

this Court sent appellants notice that their brief was overdue and that the appeal would be dismissed

for want of prosecution if appellants’ brief was not filed by November 3. To date, appellants have

not responded to this Court’s notice. We therefore dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3.



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution

Filed: December 4, 2003